Case: 2:17-cv-00963-ALM-CMV Doc #: 52 Filed: 02/21/19 Page: 1 of 2 PAGEID #: 3330



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 GUEST TEK INTERACTIVE                                Case No. 2:17-cv-00963
 ENTERTAINMENT LTD.,
                                                      Judge Algenon L. Marbley
                Plaintiff,
                                                      Magistrate Judge Chelsey M. Vascura
         v.

 EXCEPTIONAL INNOVATION, INC.,

                Defendant.



                             NOTICE OF BANKRUPTCY FILING

       Counsel respectfully notifies the Court that Defendant, Exceptional Innovation, Inc.

(“Exceptional Innovation”), filed bankruptcy in the U.S. Bankruptcy Court for the Southern

District of Ohio which invokes 11 U.S.C. 362 (Automatic Stay) of the U.S. Bankruptcy Code. A

copy of the Notice of Bankruptcy Case Filing is attached. Said filing operates as a stay in the

instant case.

                                           Respectfully submitted,


                                           /s/ John M. Gonzales
                                           John M. Gonzales (0038664)
                                           THE BEHAL LAW GROUP LLC
                                           501 South High Street
                                           Columbus, OH 43215
                                           T: (614) 643-5050
                                           F: (614) 340-3892
                                           jgonzales@behallaw.com




                                             -1-
Case: 2:17-cv-00963-ALM-CMV Doc #: 52 Filed: 02/21/19 Page: 2 of 2 PAGEID #: 3331




                                                Douglas G. Muehlhauser (admitted pro hac vice)
                                                Mark Lezama (admitted pro hac vice)
                                                KNOBBE, MARTENS, OLSON & BEAR, LLP
                                                2040 Main Street, 14th Floor
                                                Irvine, CA 92614
                                                Phone: (949) 760-0404
                                                Facsimile: (949) 760-9502
                                                doug.muehlhauser@knobbe.com
                                                mark.lezama@knobbe.com

                                                Attorneys for Defendant
                                                Exceptional Innovation, Inc.



                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 21, 2019, a copy of the foregoing document was filed

electronically with the Clerk of the Court using CM/ECF, which will send notification of such

filing via electronic mail to all registered participants.



                                                        s/ John M. Gonzales
                                                        John M. Gonzales (0038664)




                                                  -2-
